Citation Nr: 1826864	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of cervical dysplasia, status post loop electrosurgical excision procedure (LEEP) surgery.

2.  Entitlement to service connection for residuals of a miscarriage, to include as secondary to residuals of cervical dysplasia.

3.  Entitlement to service connection for depression, to include as secondary to residuals of cervical dysplasia.

4.  Entitlement to service connection for cervical scars, to include as secondary to residuals of cervical dysplasia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1993 to April 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that when the Veteran filed her service connection claims in December 2012, she requested entitlement to service connection for a low back disorder.  In June 2014, the RO issued a rating decision that granted service connection for lumbar strain and assigned a 20 percent disability rating, effective December 31, 2012.  The Veteran has not expressed any disagreement with this rating decision.  As such, her low back/lumbar spine claim is not on appeal and will not be discussed herein.


FINDINGS OF FACT

1.  The Veteran does not have any residuals resulting from her in-service cervical dysplasia; and cervical dysplasia is not a disability for which service connection may be granted.

2.  The Veteran does not have residuals of a miscarriage related to her military service.

3.  The Veteran does not have depression related to her military service.

4.  The Veteran has cervical scarring which were caused by her LEEP surgery during active duty military service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cervical dysplasia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for residuals of a miscarriage have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for cervical scars have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Residuals of Cervical Dysplasia

The Veteran is seeking entitlement to service connection for residuals of cervical dysplasia which she attributes to her military service.  

The Veteran's service treatment records reflect findings of cervical dysplasia during her active duty military service.  In particular, the Veteran was found to have a circumferential cervix with cervical intraepithelial neoplasia (CIN), grade 2, and HPV effect present at the ectocervical margin.  She was diagnosed as having mild to moderate cervical dysplasia.  She underwent a LEEP surgery on January 10, 1996 to treat the cervical dysplasia.  

In February 1996, she underwent a follow-up evaluation with revealed ECC within normal limits and no immediate complications.

Post-service VA treatment records obtained in January 2013 reflect "no problems found."  

A December 2013 VA Gynecological Conditions Disability Benefits Questionnaire (DBQ), completed by H.G., M.D., reflects that the Veteran was originally diagnosed with cervical dysplasia in February 1996 (during her active duty military service).  Dr. H.G. indicated that the Veteran was diagnosed with cervical dysplasia (CIN2) status-post LEEP surgery on January 10, 1996.  However, Dr. H.G. also noted that the Veteran did not currently have any symptoms related to a gynecological condition.  

Additional VA treatment records obtained in May 2014 reference Dr. H.G.'s diagnosis of "dysplasia of the cervix, unspecified" but do not provide any additional information about the Veteran's claimed cervical dysplasia, residuals of a miscarriage, or depression.

Having carefully considered the Veteran's claims, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran currently has cervical dysplasia or any residuals of the cervical dysplasia that was diagnosed during her military service.  

Nevertheless, even if the Veteran still experiences residuals of her in-service cervical dysplasia (which the record does not indicate at this time), the Board notes that a finding of cervical dysplasia, alone, does not constitute a service-connectable disability - although such a finding may be etiologically related to a later diagnosis of cervical cancer.  See 60 Fed. Reg. 19,851 (April 21, 1995).  Cervical dysplasia is neither a disease nor an injury, but rather is a cellular abnormality of the cervix revealed by a PAP smear and may resolve with residuals or it may represent a premalignant condition, which is a forerunner of carcinoma or carcinoma in situ of the cervix.  Id.  

In this case, the Veteran has not been diagnosed with carcinoma or other residuals relating to cervical dysplasia.  The December 2013 DBQ only reflects findings of cervical dysplasia based on the Veteran's February 1996 diagnosis during service.

In light of the authority cited above, service connection for residuals of cervical dysplasia is not appropriate on multiple bases, any one of which provides a basis to deny this claim. 

Residuals of a Miscarriage and Depression

The Veteran is seeking service connection for residuals of a miscarriage and for depression, to include as secondary to cervical dysplasia.  As an initial matter, the Board has not granted service connection for residuals of cervical dysplasia.  Therefore, service connection on a secondary basis cannot be afforded for the Veteran's claimed residuals of a miscarriage or for her claimed depression.  

Having carefully considered the Veteran's claims, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran currently has any residuals of a miscarriage or depression related to her military service.

As previously discussed, the Veteran's service treatment records reflect findings of cervical dysplasia during her active duty military service.  In particular, the Veteran was found to have a circumferential cervix with cervical intraepithelial neoplasia (CIN), grade 2, and HPV effect present at the ectocervical margin.  She was diagnosed as having mild to moderate cervical dysplasia.  She underwent a LEEP surgery on January 10, 1996 to treat the cervical dysplasia.  In February 1996, she underwent a follow-up evaluation with revealed ECC within normal limits and no immediate complications. 

Relevant post-service medical records do not contain any findings of a current chronic disability manifested by residuals of a miscarriage.  Similarly, the post-service VA treatment records do not show that the Veteran was diagnosed with depression at any time during the appeal period.  Specifically, post-service VA treatment records obtained in January 2013 reflect "no problems found."  A December 2013 VA Gynecological Conditions Disability Benefits Questionnaire (DBQ), completed by H.G., M.D., reflects that the Veteran was originally diagnosed with cervical dysplasia in February 1996 (during her active duty military service).  Dr. H.G. indicated that the Veteran was diagnosed with cervical dysplasia (CIN2) status-post LEEP surgery on January 10, 1996.  However, Dr. H.G. also noted that the Veteran did not currently have any symptoms related to a gynecological condition.  Dr. H.G. noted that the Veteran had a cesarean section in November 2000 for failure to progress and arrest of dilation.  He noted that the Veteran had another cesarean section in May 2005 and then a miscarriage in February 2012 at seven weeks of pregnancy.  Additional VA treatment records obtained in May 2014 reference Dr. H.G.'s diagnosis of "dysplasia of the cervix, unspecified" but do not provide any additional information about the Veteran's claimed cervical dysplasia, residuals of a miscarriage, or depression.
  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that the requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, as the evidence of record shows that the Veteran does not have residuals of a miscarriage or depression, the Board concludes that service connection for these disabilities is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the competent medical evidence addresses whether the Veteran has current residuals of a miscarriage or depression, the preponderance of the evidence indicates that she does not.  The Veteran is competent to report her current symptoms, but her reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that she currently has residuals of a miscarriage or depression, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of her claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, she is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of whether the Veteran currently has residuals of a miscarriage and depression falls outside the realm of common knowledge of a lay person.  Consequently, her statements as to a current diagnosis of residuals of a miscarriage and depression are not probative.

Simply stated, even if she had depression, or any problem like this, at this time, she does not have the medical expertise to associate this problem with service. 

As the preponderance of the evidence is against finding that the Veteran has a current gynecological disability manifested by residuals of a miscarriage and depression, the benefit of the doubt rule is not applicable to these claims.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cervical Scars

The Veteran contends that she has surgical scars related to active service. Specifically, in the December 2012 claim, the Veteran first indicated that she had scarring resulting from a cesarean section.  She indicated that she had to deliver by cesarean section because she was unable to deliver vaginally.  She also indicated that she was unable to deliver vaginally because of her in-service cervical dysplasia and the LEEP surgery that was performed to treat that condition.

Initially, the Board notes that the Veteran underwent a VA scar examination in June 2014.  The VA examiner reported that the Veteran had a superficial non-linear scar on her anterior trunk that was approximately 4 square centimeters.  The examiner noted that the Veteran experiences parasthesia and hypesthesia over the scar that makes her feel uncomfortable, especially wearing underwear and pants, and that she has difficulty wearing seat belts while driving.  The examiner opined that it was "less likely than not" that the Veteran's abdominal scar was incurred in or caused by her claimed in-service injury, event, or illness.  The examiner explained that the Veteran's scar was related to her cesarean section and that there was no evidence that the Veteran had a cesarean section while she was in the military.  The examiner did not evaluate the Veteran for cervical scarring.

Notwithstanding the foregoing, the Board notes that the December 2013 VA Gynecological Conditions DBQ, completed by H.G., M.D., reflects that the Veteran currently has cervical scarring resulting from her in-service LEEP surgery.

After a review of all the lay and medical evidence of record, resolving reasonable doubt in favor the Veteran, the Board finds that cervical scarring was incurred in service.  Favorable evidence includes the December 2013 VA Gynecological Conditions DBQ which indicates that the Veteran's in-service LEEP surgery led to cervical scarring.  This evidence tends to show that the Veteran's current cervical scarring had its onset during service, that is, shows it was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for cervical scarring have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Whether or not this problem is compensable is not before the Board at this time.

ORDER

Service connection for residuals of cervical dysplasia is denied.

Service connection for depression is denied.

Service connection for a miscarriage disorder is denied.

Service connection for cervical scars is granted, subject to the laws and regulations governing the payment of monetary benefits.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


